    Case 2:14-cr-00123-ES Document 25 Filed 06/16/20 Page 1 of 2 PageID: 66
PROB 12A
(7/93)

                               United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Haneef Sanders                                                       Cr.: 14-00123-001
                                                                                       PACTS #: 324367

Name of Sentencing Judicial Officer:    THE HONORABLE ESTHER SALAS
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 12/08/2014

Original Offense:   Unlawful Transport of Firearms

Original Sentence: 50 months imprisonment, 36 months supervised release

Special Conditions: Special Assessment, Substance Abuse Testing, Alcohol Treatment, Drug Treatment,
Gang Associate/Member

Type of Supervision: Supervised Release                        Date Supervision Commenced: 11/15/2018

                                          CASE SUMMARY

On May 25, 2020, Sanders was shot and killed in Newark, New Jersey. This information has been
verified with the Newark Police Department, Essex County Prosecutors Office and Sanders’ mother. Due
to this unexpected event, the probation office respectfully requests that his case be closed at this time.



                                                         Respectfully submitted,

                                                         SUSAN M. SMALLEY, Chief
                                                         U.S. Probation Officer




                                                         By:   KEVIN P. EGLI
                                                               Sr. U.S. Probation Officer

/ kpe

APPROVED:




LUIS R. GONZALEZ                       Date
Supervising U.S. Probation Officer
    Case 2:14-cr-00123-ES Document 25 Filed 06/16/20 Page 2 of 2 PageID: 67
                                                                                        Prob 12A – page 2
                                                                                           Haneef Sanders


Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

   No Formal Court Action to be Taken at This Time
   Submit a Request for Modifying the Conditions or Term of Supervision
  Submit a Request for Warrant or Summons
x Close the case due to the death of the offender on May 25, 2020 (as recommended by the Probation
  Office)


                                                                 Hon. Esther Salas, U.S.D.J.
                                                                 Signature of Judicial Officer

                                                                            6/16/2020
                                                                             Date
